CommScope Announces Issuance of $83.25 Million of New 3.50% Convertible Senior Subordinated Debentures due 2024 as Part of the Refinancing of its Existing 1.00% Convertible Senior Subordinated Debentures 2024 HICKORY, NC, March 13, 2009— CommScope, Inc. (NYSE: CTV) today announced that it has entered into separate purchase agreements under which it will issue, in a private placement, $83.25 million aggregate principal amount of a new series of 3.50% Convertible Senior Subordinated Debentures due 2024 (the “New Debentures”) at par.The transactions are expected to close, subject to customary closing conditions, on March 19, 2009. The Company will use the proceeds from this issuance to refinance a portion of its outstanding 1.00% Convertible Senior Subordinated Debentures due 2024 (the “Existing Debentures”), which have been called for redemption on March 20, 2009.As of March 13, 2009, approximately $175.5 million in aggregate principal amount of Existing Debentures was outstanding. The New
